UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period endedSeptember 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number1-33488 MARSHALL & ILSLEY CORPORATION (Exact name of registrant as specified in its charter) Wisconsin 20-8995389 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 770 North Water Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(414) 765-7801 None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whetherthe registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X] Accelerated filer [] Non-accelerated filer[](Do not check if a smaller reporting company) Small reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Indicate the number of shares outstanding of each of the issuer's classes of common stock,as of the latest practicable date. Outstanding at Class October31, 2008 Common Stock, $1.00 Par Value 260,298,330 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MARSHALL & ILSLEY CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) ($000's except share data) September 30, December 31, September 30, 2008 2007 2007 Assets Cash and cash equivalents: Cash and due from banks $ 982,132 $ 1,368,919 $ 1,033,922 Federal funds sold and security resale agreements 68,623 379,012 214,211 Money market funds 59,938 74,581 121,954 Total cash and cash equivalents 1,110,693 1,822,512 1,370,087 Interest bearing deposits at other banks 8,727 8,309 380,647 Trading assets, at fair value 162,767 124,607 48,194 Investment securities: Available for sale, at fair value 7,131,346 7,442,889 6,784,174 Held to maturity, fair value $256,463 ($383,190 December 31, 2007 and $402,630 September 30, 2007) 251,902 374,861 394,434 Total investment securities 7,383,248 7,817,750 7,178,608 Loan to Metavante - - 982,000 Loans held for sale 152,740 131,873 134,829 Loans and leases: Loans and leases, net of unearned income 50,264,502 46,164,385 44,834,395 Allowance for loan and lease losses (1,031,494 ) (496,191 ) (452,697 ) Net loans and leases 49,233,008 45,668,194 44,381,698 Premises and equipment, net 541,799 469,879 469,599 Goodwill and other intangibles 2,236,599 1,807,961 1,824,057 Accrued interest and other assets 2,671,316 1,997,511 2,638,308 Assets of discontinued operations - - 1,360,299 Total Assets $ 63,500,897 $ 59,848,596 $ 60,768,326 Liabilities and Shareholders' Equity Deposits: Noninterest bearing $ 6,359,020 $ 6,174,281 $ 5,558,966 Interest bearing 33,680,582 29,017,073 28,848,796 Total deposits 40,039,602 35,191,354 34,407,762 Federal funds purchased and security repurchase agreements 2,230,421 2,262,355 4,078,163 Other short-term borrowings 5,589,998 6,214,027 5,757,178 Accrued expenses and other liabilities 987,468 940,725 1,409,580 Long-term borrowings 8,161,466 8,207,406 8,142,418 Liabilities of discontinued operations - - (48,738 ) Total liabilities 57,008,955 52,815,867 53,746,363 Shareholders' Equity: Preferred stock, $1.00 par value; 5,000,000 shares authorized - - - Common stock, $1.00 par value; 267,455,394 shares issued(267,455,394 shares at December 31, 2007 and 276,051,274 shares at September 30, 2007) 267,455 267,455 276,051 Additional paid-in capital 2,063,165 2,059,273 2,396,811 Retained earnings 4,513,574 4,923,008 4,809,143 Accumulated other comprehensive income, net of related taxes (107,803 ) (53,707 ) (46,877 ) Treasury stock, at cost: 7,434,382 shares (3,968,651 December 31, 2007 and 8,965,516 September 30, 2007) (205,713 ) (117,941 ) (371,494 ) Deferred compensation (38,736 ) (45,359 ) (41,671 ) Total shareholders' equity 6,491,942 7,032,729 7,021,963 Total Liabilities and Shareholders' Equity $ 63,500,897 $ 59,848,596 $ 60,768,326 See notes to financial statements. 2 MARSHALL & ILSLEY CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) ($000's except per share data) Three Months Ended September 30, 2008 2007 Interest and fee income Loans and leases $ 714,099 $ 830,106 Investment securities: Taxable 68,959 78,015 Exempt from federal income taxes 13,034 14,749 Trading securities 368 213 Short-term investments 2,191 5,260 Loan to Metavante - 10,790 Total interest and fee income 798,651 939,133 Interest expense Deposits 213,858 324,711 Short-term borrowings 34,645 58,507 Long-term borrowings 109,499 152,743 Total interest expense 358,002 535,961 Net interest income 440,649 403,172 Provision for loan and lease losses 154,962 41,526 Net interest income after provision for loan and lease losses 285,687 361,646 Other income Wealth management 71,349 66,499 Service charges on deposits 36,676 30,874 Gains on sale of mortgage loans 4,537 5,103 Other mortgage banking revenue 961 1,391 Net investment securities gains 987 8,890 Life insurance revenue 12,763 10,475 Other real estate owned (OREO) income 3,965 317 Other 52,594 59,757 Total other income 183,832 183,306 Other expense Salaries and employee benefits 184,018 166,769 Net occupancy 21,359 18,297 Equipment 10,296 9,380 Software expenses 6,508 4,907 Processing charges 33,202 33,857 Supplies and printing 3,213 3,375 Professional services 16,493 9,081 Shipping and handling 6,076 7,134 Amortization of intangibles 5,999 5,426 OREO expenses 14,111 1,688 Other 58,728 33,561 Total other expense 360,003 293,475 Income before income taxes 109,516 251,477 Provision for income taxes 26,378 77,751 Income from continuing operations 83,138 173,726 Income from discontinued operations, net of tax - 46,213 Net income $ 83,138 $ 219,939 Net income per common share: Basic Continuing operations $ 0.32 $ 0.66 Discontinued operations - 0.18 Net income $ 0.32 $ 0.84 Diluted Continuing operations $ 0.32 $ 0.65 Discontinued operations - 0.18 Net income $ 0.32 $ 0.83 Dividends paid per common share $ 0.32 $ 0.31 Weighted average common shares outstanding (000's) : Basic 258,877 261,491 Diluted 259,224 266,283 See notes to financial statements. 3 MARSHALL & ILSLEY CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) ($000's except per share data) Nine Months Ended September 30, 2008 2007 Interest and fee income Loans and leases $ 2,224,248 $ 2,417,016 Investment securities: Taxable 218,212 233,749 Exempt from federal income taxes 41,170 44,569 Trading securities 1,361 682 Short-term investments 7,278 12,222 Loan to Metavante - 32,372 Total interest and fee income 2,492,269 2,740,610 Interest expense Deposits 705,837 927,049 Short-term borrowings 126,207 169,408 Long-term borrowings 341,554 446,762 Total interest expense 1,173,598 1,543,219 Net interest income 1,318,671 1,197,391 Provision for loan and lease losses 1,187,264 84,700 Net interest income after provision for loan and lease losses 131,407 1,112,691 Other income Wealth management 217,988 192,785 Service charges on deposits 110,255 88,641 Gains on sale of mortgage loans 18,603 24,263 Other mortgage banking revenue 2,883 4,348 Net investment securities gains 27,155 29,929 Life insurance revenue 37,126 25,992 Other real estate owned (OREO) income 6,788 1,327 Other 161,264 158,136 Total other income 582,062 525,421 Other expense Salaries and employee benefits 545,254 485,870 Net occupancy 64,165 54,053 Equipment 29,945 29,139 Software expenses 19,090 14,607 Processing charges 98,992 98,935 Supplies and printing 10,925 10,467 Professional services 48,140 26,555 Shipping and handling 21,684 21,463 Amortization of intangibles 17,921 15,110 Loss on termination of debt - 9,478 OREO expenses 49,323 4,788 Other 150,746 98,384 Total other expense 1,056,185 868,849 (Loss) income before income taxes (342,716 ) 769,263 (Benefit) provision for income taxes (178,272 ) 247,879 (Loss) income from continuing operations (164,444 ) 521,384 Income from discontinued operations, net of tax - 135,606 Net (loss) income $ (164,444 ) $ 656,990 Net (loss) income per common share: Basic Continuing operations $ (0.63 ) $ 2.02 Discontinued operations - 0.52 Net (loss) income $ (0.63 ) $ 2.54 Diluted Continuing operations $ (0.63 ) $ 1.97 Discontinued operations - 0.52 Net (loss) income $ (0.63 ) $ 2.49 Dividends paid per common share $ 0.95 $ 0.89 Weighted average common shares outstanding (000's) : Basic 259,146 258,607 Diluted 259,146 264,162 See notes to financial statements. 4 MARSHALL & ILSLEY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) ($000's) Nine Months Ended September 30, 2008 2007 Net Cash Provided by Operating Activities $ 561,840 $ 686,808 Cash Flows From Investing Activities: Net increase in other short-term investments - (365,439 ) Proceeds from sales of securities available for sale 122,524 149,756 Proceeds from sales of securities held to maturity 1,633 - Proceeds from maturities of securities available for sale 979,122 1,071,031 Proceeds from maturities of securities held to maturity 122,735 101,945 Purchases of securities available for sale (632,765 ) (1,018,845 ) Net increase in loans (3,472,779 ) (2,246,145 ) Purchases of assets to be leased (159,284 ) (236,409 ) Principal payments on lease receivables 188,476 264,724 Purchases of premises and equipment, net (71,106 ) (70,746 ) Acquisitions, net of cash and cash equivalents paid (476,625 ) (27,042 ) Purchase of bank-owned life insurance - (243,329 ) Proceeds from divestitures 2,460 - Proceeds from sale of OREO 67,204 17,291 Net cash used in investing activities (3,328,405 ) (2,603,208 ) Cash Flows From Financing Activities: Net increase (decrease) in deposits 3,255,764 (1,497,225 ) Proceeds from issuance of commercial paper 33,580,132 6,506,403 Principal payments on commercial paper (34,282,022 ) (6,579,785 ) Net increase in other short-term borrowings 53,116 2,334,240 Proceeds from issuance of long-term borrowings 1,282,056 3,570,378 Payments of long-term borrowings (1,484,046 ) (2,436,442 ) Dividends paid (244,990 ) (231,489 ) Purchases of common stock (130,870 ) (301,095 ) Common stock issued to settle stock purchase contract - 399,989 Proceeds from issuance of common stock 25,606 90,744 Other - (7,799 ) Net cash provided by financing activities 2,054,746 1,847,919 Net decrease in cash and cash equivalents (711,819 ) (68,481 ) Cash and cash equivalents, beginning of year 1,822,512 1,485,258 Cash and cash equivalents, end of period 1,110,693 1,416,777 Cash and cash equivalents of discontinued operations - (46,690 ) Cash and cash equivalents from continuing operations, end of period $ 1,110,693 $ 1,370,087 Supplemental cash flow information: Cash paid during the period for: Interest $ 1,240,144 $ 1,528,980 Income taxes 76,742 227,994 See notes to financial statements. 5 MARSHALL & ILSLEY CORPORATION Notes to Financial Statements September 30, 2008 & 2007 (Unaudited) 1. Basis of Presentation The accompanying unaudited consolidated financial statements should be read in conjunction with Marshall & Ilsley Corporation’s Annual Report on Form 10-K for the year ended December 31, 2007.In management’s opinion, the unaudited financial information included in this report reflects all adjustments consisting of normal recurring accruals which are necessary for a fair statement of the financial position and results of operations as of and for the three and nine months ended September 30, 2008 and 2007.The results of operations for the three and nine months ended September 30, 2008 and 2007 are not necessarily indicative of results to be expected for the entire year. 2.Discontinued Operations On November 1, 2007, old Marshall & Ilsley Corporation, the Accounting Predecessor to new Marshall & Ilsley Corporation (which is referred to as “M&I” or the “Corporation”) and its wholly owned subsidiary, Metavante Corporation, the Accounting Predecessor to Metavante Technologies, Inc. (which is referred to as “Metavante”) became two separate publicly traded companies in accordance with the plan the Corporation announced in early April 2007.The Corporation refers to this transaction as the “Separation.” As a result of the Separation, the assets, liabilities and net income of Metavante have been de-consolidated from the Corporation’s historical consolidated financial statements and are now reported as discontinued operations.For the three and nine months ended September 30, 2007, discontinued operations in the Consolidated Statements of Income also includes the expenses attributable to the Separation transaction.The assets and liabilities reported as discontinued operations as of September 30, 2007 do not directly reconcile to historical consolidated assets and liabilities reported by Metavante.The amounts reported as assets or liabilities of discontinued operations include adjustments for intercompany cash and deposits, receivables and payables, intercompany debt and reclassifications that were required to de-consolidate the financial information of the two companies. 6 MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2008 & 2007 (Unaudited) The components of the assets and liabilities of discontinued operations as of September 30, 2007 were as follows ($000’s): September 30, 2007 Assets Cash and cash equivalents $ 46,690 Interest bearing deposits at other banks 1,064 Trading assets, at fair value 4,800 Investment securities Available for sale, at fair value 78,861 Loan to Metavante (982,000 ) Loans and leases 2,239 Premises and equipment, net 131,083 Goodwill and other intangibles 1,665,850 Accrued interest and other assets 411,712 Total assets $ 1,360,299 Liabilities Deposits: Noninterest bearing $ (25,126 ) Interest bearing (590,650 ) Total deposits (615,776 ) Short-term borrowings 132 Accrued expenses and other liabilities 566,884 Long-term borrowings 22 Total liabilities $ (48,738 ) Prior to November 1, 2007, intercompany transactions between Metavante and old Marshall & Ilsley Corporation (which was re-named M&I LLC in connection with the Separation) and its affiliates were eliminated in the Corporation’s consolidated financial statements.The above table reflects the reclassification of Metavante’s intercompany borrowing from M&I LLC to “Loan to Metavante”.On November 1, 2007, the Corporation received $982 million of cash from Metavante to retire this indebtedness.The “Noninterest bearing” and “Interest bearing deposits” in the above table reflects the reclassification of Metavante’s cash and investments held as deposits at the Corporation’s affiliate banks. The results of discontinued operations for the three and nine months ended September 30, 2007 consisted of the following ($000’s): Three Months Nine Months Ended Ended September 30, 2007 September 30, 2007 Metavante income before provision for income taxes $ 79,957 $ 222,963 Separation transaction expenses and other related costs (3,948 ) (7,073 ) Income before income taxes 76,009 215,890 Provision for income taxes 29,796 80,284 Income from discontinued operations, net of tax $ 46,213 $ 135,606 As permitted under U.S. generally accepted accounting principles, the Corporation has elected not to adjust the Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 to exclude cash flows attributable to discontinued operations. Included in Acquisitions, net of cash and cash equivalents acquired in the Corporation’s Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 is Metavante’s 2007 acquisition, which is now part of discontinued operations.For the nine months ended September 30, 2007, total cash consideration associated with Metavante’s acquisition amounted to $41.0 million. 7 MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2008 & 2007 (Unaudited) 3. New Accounting Pronouncements In October 2008, the Financial Accounting Standards Board (“FASB”) issued FASB Staff Position (“FSP”) No. FAS 157-3 (“FSP 157-3”), Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not Active.FSP 157-3 clarifies, but does not change, the application of existing principles in FASB Statement No. 157, Fair Value Measurements, in a market that is not active and provides an example to illustrate key considerations for determining the fair value of a financial asset when either relevant observable inputs do not exist or available observable inputs are in a market that is not active.FSP 157-3 was effective for the Corporation on September 30, 2008 and the effect of adoption was not significant. In September 2008, the FASB ratified EITF Issue No. 08-5 (“EITF Issue 08-5”), Issuer's Accounting for Liabilities Measured at Fair Value with a Third-Party Credit Enhancement.Under EITF Issue 08-5 the measurement or disclosure of the fair value of a liability, such as debt, issued with an inseparable financial guarantee of payment from a third-party should not include the effect of the credit enhancement. Thus, the liability’s fair value is determined considering the issuer's credit standing without regard to the effect of the third-party credit enhancement. EITF Issue 08-5 does not apply to a credit enhancement provided by the government or government agencies (for example, deposit insurance or debt guaranteed under the FDIC's Temporary Liquidity Guarantee Program) or a credit enhancement provided between a parent and its subsidiary.EITF Issue 08-5 is effective on a prospective basis on January 1, 2009. The effect of initially applying EITF Issue 08-5 will be included in the change in fair value in the year of adoption. Earlier application is not permitted. As the Corporation has not issued liabilities with inseparable financial guarantees within the scope of EITF Issue 08-5, the Corporation does not expect adoption of EITF Issue 08-5 will have a significant impact on its financial statements and related disclosures. In June 2008, the FASB issued FSP No. EITF 03-6-1 (“FSP EITF 03-6-1”), Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities.Under FSP EITF 03-6-1, unvested share-based payment awards that provide nonforfeitable rights to dividends are considered participating securities to be included in the computation of earnings per share pursuant to the two-class method described in FASB Statement No. 128, Earnings per Share.FSP EITF 03-6-1 is effective for the Corporation on January 1, 2009.Once effective, all prior period earnings per share data presented must be adjusted retrospectively to conform with the provisions of the FSP. Early application is not permitted.The Corporation is currently evaluating the impact of adopting FSP EITF 03-6-1, but does not expect it will have a significant impact on its financial statements and related disclosures. In May 2008, the FASB issued Statement of Financial Accounting Standards No. 162, The Hierarchy of Generally Accepted Accounting Principles(“SFAS 162”).SFAS 162 identifies the sources of accounting principles and the framework for selecting the principles used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles (GAAP) in the United States.SFAS 162 will be effective 60 days following the SEC’s approval of the Public Company Accounting Oversight Board’s amendments to AU Section 411, The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles.The Corporation does not expect that SFAS 162 will result in a change in current practice. In April 2008, the FASB issued FSP No. FAS 142-3, Determination of the Useful Life of Intangible Assets (“FSP FAS 142-3”).FSP FAS 142-3 amends the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset and provides for enhanced disclosures regarding intangible assets.The intent of this FSP is to improve the consistency between the useful life of a recognized intangible asset and the period of expected cash flows used to measure the fair value of the asset.The disclosure provisions are effective as of the adoption date and the guidance for determining the useful life applies prospectively to all intangible assets acquired after the effective date.Early adoption is prohibited.The Corporation is evaluating this guidance but does not expect it will have a significant impact on its financial statements and related disclosures. In March 2008, FASB issued Statement of Financial Accounting Standard No. 161, Disclosures about Derivative Instruments and Hedging Activities, an amendment of FASB Statement No. 133 (“SFAS 161”).SFAS 161 applies to all derivative instruments and related hedged items accounted for under FASB Statement No. 133, Accounting for Derivative Instruments and Hedging Activities (“SFAS 133”).SFAS 161 amends and expands the disclosures provided under SFAS 133 regarding how and why an entity uses derivative instruments, how derivative instruments and related hedged items are accounted for under SFAS 133 and its related interpretations, and how derivative instruments and related hedged items affect an entity’s financial position, results of operations, and cash flows.SFAS 161 is effective for the Corporation on January 1, 2009. 8 MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2008 & 2007 (Unaudited) 4. Fair Value Measurement On January 1, 2008 the Corporation adopted, except as discussed below, Statement of Financial Accounting Standard No. 157, Fair Value Measurements (“SFAS 157”).SFAS 157 provides enhanced guidance for using fair value to measure assets and liabilities.The standard generally applies whenever other standards require or permit assets or liabilities to be measured at fair value.Under the standard, fair value refers to the price at the measurement date that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants in which the reporting entity is engaged.The standard does not expand the use of fair value in any new circumstances.As permitted, adoption of SFAS 157 has been delayed for certain nonfinancial assets and nonfinancial liabilities to January 1, 2009. All changes resulting from the application of SFAS 157 were applied prospectively with the effect of adoption recognized in either earnings or other comprehensive income depending on the applicable accounting requirements for the particular asset or liability being measured. Fair-Value Hierarchy SFAS 157 establishes a three-tier hierarchy for fair value measurements based upon the transparency of the inputs to the valuation of an asset or liability and expands the disclosures about instruments measured at fair value.A financial instrument is categorized in its entirety and its categorization within the hierarchy is based upon the lowest level of input that is significant to the fair value measurement.The three levels are described below. Level 1- Inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. Level 2- Inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument.Fair values for these instruments are estimated using pricing models, quoted prices of securities with similar characteristics, or discounted cash flows. Level 3- Inputs to the valuation methodology are unobservable and significant to the fair value measurement.Fair values are initially valued based upon transaction price and are adjusted to reflect exit values as evidenced by financing and sale transactions with third parties. Determination of Fair Value Following is a description of the valuation methodologies used for instruments measured at fair value on a recurring basis, as well as the general classification of such instruments pursuant to the valuation hierarchy. Trading Assets and Investment Securities When available, the Corporation uses quoted market prices to determine the fair value of trading assets and investment securities; such items are classified in Level 1 of the fair value hierarchy. For the Corporation’s investments in government agencies, mortgage-backed securities and obligations of states and political subdivisions where quoted prices are not available for identical securities in an active market, the Corporation generally determines fair value utilizing vendors who apply matrix pricing for similar bonds where no price is observable or may compile prices from various sources.These models are primarily industry-standard models that consider various assumptions, including time value, yield curve, volatility factors, prepayment speeds, default rates, loss severity, current market and contractual prices for the underlying financial instruments, as well as other relevant economic measures.Substantially all of these assumptions are observable in the marketplace, can be derived from observable data or are supported by observable levels at which transactions are executed in the marketplace.Fair values from these models are verified, where possible, to quoted prices for recent trading activity of assets with similar characteristics to the security being valued.Such methods are generally classified as Level 2.However, when prices from independent sources vary, cannot be obtained or cannot be corroborated, a security is generally classified as Level 3. 9 MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2008 & 2007 (Unaudited) For the Corporation’s Private Equity Group (formerly referred to as the Corporation’s Capital Markets Group), investments generally take the form of investments in private equity funds.The private equity investments are valued using the valuations and financial statements provided by the general partners on a quarterly basis.The transaction price is used as the best estimate of fair value at inception.When evidence supports a change to the carrying value from the transaction price, adjustments are made to reflect expected exit values.These nonpublic investments are included in Level 3 of the fair value hierarchy because they trade infrequently, and, therefore, the fair value is unobservable. Estimated fair values for residual interests in the form of interest only strips from automobile loan securitizations are based on a discounted cash flow analysis and are classified as a Level 3. Derivative Financial Instruments Fair values for exchange-traded contracts are based on quoted prices and are classified as Level 1.Fair values for over-the-counter interest rate contracts are provided either by third-party dealers in the contracts or by quotes provided by the Corporation’s independent pricing services.The significant inputs, including the LIBOR curve and measures of volatility, used by these third-party dealers or independent pricing services to determine fair values are considered Level 2, observable market inputs. Certain derivative transactions are executed with counterparties who are large financial institutions (“dealers”). These derivative transactions primarily consist of interest rate swaps that were used for fair value hedges, cash flow hedges and economic hedges of interest rate swaps executed with the Corporation’s customers at September 30, 2008.The Corporation and its subsidiaries maintain risk management policies and procedures to monitor and limit exposure to credit risk to derivative transactions with dealers.Approved dealers for these transactions must have and maintain an investment grade rating on long-term senior debt from at least two nationally recognized statistical rating organizations or have a guarantor with an acceptable rating from such organizations. International Swaps and Derivative Association Master Agreements (“ISDA”) and Credit Support Annexes (“CSA”) are employed for all contracts with dealers.These agreements contain bilateral collateral arrangements. Notwithstanding its policies and procedures, the Corporation recognizes that unprecedented events could result in counterparty failure.The Corporation also recognizes that there could be additional credit exposure due to certain industry conventions established for operational efficiencies. On a quarterly basis, the Corporation performs an analysis using historical and market implied default and recovery rates that also considers certain industry conventions established for operational efficiencies to estimate the potential impact on the reported fair values of these derivative financial assets and liabilities due to counterparty credit risk and the Corporation’s own credit risk.Based on this analysis, the Corporation determined that the impact of these factors was insignificant and did not make any additional credit risk adjustments for purposes of determining the reported fair values of these derivative assets and liabilities with dealers at September 30, Certain derivative transactions are executed with customers whose counterparty credit risk is similar in nature to the credit risk associated with the Corporation’s lending activities.As is the case with a loan, the Corporation evaluates the credit risk of each of these customers on an individual basis and, where deemed appropriate collateral is obtained.The type of collateral varies and is often the same collateral as the collateral obtained to secure a customer’s loan.For purposes of assessing the potential impact of counterparty credit risk on the fair values of derivative assets with customers, the Corporation used a probability analysis to estimate the amount of expected loss exposure due to customer default at some point in the remaining term of the entire portfolio of customer derivative contracts outstanding at September 30, 2008.While not significant, the Corporation did factor in the estimated amount of expected loss due to customer default into the reported fair value of its customer derivative assets at September 30, 2008. 10 MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2008 & 2007 (Unaudited) Assets and liabilities measured at fair value on a recurring basis are categorized in the tables below based upon the lowest level of significant input to the valuations as of September 30, 2008 ($000’s): Quoted Prices in Significant Other Significant Active Markets for Observable Unobservable Identical Assets Inputs Inputs (Level 1) (Level 2) (Level 3) Assets (1) Trading assets: Trading securities $ - $ 69,532 $ - Derivative assets 214 93,021 - Total trading assets $ 214 $ 162,553 $ - Investment securities available for sale (2): Investment securities $ 244 $ 6,510,832 $ 172,966 Private equity investments - - 72,434 Other - - 5,756 Total investment securities available for sale $ 244 $ 6,510,832 $ 251,156 Liabilities (1) Other short-term borrowings $ - $ 6,634 $ - Accrued expenses and other liabilities: Derivative liabilities $ (1,215 ) $ 69,852 $ - (1) The amounts presented exclude certain over-the-counter interest rate swaps that are the designated hedging instruments in fair value and cash flow hedges that are used by the Corporation to manage its interest rate risk.These interest rate swaps are measured at fair value on a recurring basis based on significant other observable inputs and are categorized as Level 2.See Note 14 in Notes to Financial Statements. (2) The amounts presented are exclusive of $327.3 million of investments in Federal Reserve Bank and FHLB stock, which are bought and sold at par and are carried at cost and $41.8 million in affordable housingpartnerships, which are generally carried on the equity method. Level 3 Gains and Losses The table presented below summarizes the change in balance sheet carrying values associated with financial instruments measured using significant unobservable inputs (Level 3) during the nine months ended September 30, 2008 ($000’s): Investment Private equity securities (1) investments (2) Other Total Balance at January 1, 2008 $ 2,066 $ 54,121 $ 9,030 $ 65,217 Net payments, purchases and sales 14,324 2,682 (768 ) 16,238 Net transfers in and/or out of Level 3 - Total gains or losses (realized or unrealized): Included in earnings - 1,051 (2,020 ) (969 ) Included in other comprehensive income - - (29 ) (29 ) Balance at March 31, 2008 $ 16,390 $ 57,854 $ 6,213 $ 80,457 Net payments, purchases and sales (6 ) 3,092 (782 ) 2,304 Net transfers in and/or out of Level 3 56,007 - - 56,007 Total gains or losses (realized or unrealized): Included in earnings - 613 - 613 Included in other comprehensive income - - 765 765 Balance at June 30, 2008 $ 72,391 $ 61,559 $ 6,196 $ 140,146 Net payments, purchases and sales 10,778 9,834 (453 ) 20,159 Net transfers in and/or out of Level 3 129,691 - - 129,691 Total gains or losses (realized or unrealized): Included in earnings - 1,041 - 1,041 Included in other comprehensive income (39,894 ) - 13 (39,881 ) Balance at September 30, 2008 $ 172,966 $ 72,434 $ 5,756 $ 251,156 Unrealized gains or losses for the period included in earnings attributable to unrealized gains or losses for assets still held at September 30, 2008 $ - $ 165 $ (2,020 ) $ (1,855 ) (1) Unrealized changes in fair value for available-for-sale investments (debt securities) are recorded in other comprehensive income, while gains and losses from sales are recorded in Net investment securities gains in the Consolidated Statements of Income. (2) Private equity investments are generally recorded at fair value.Accordingly, both unrealized changes in fair value and gains or losses from sales are included in Net investment securities gains in the Consolidated Statements of Income. 11 MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2008 & 2007 (Unaudited) The increase in Level 3 investment securities at September 30, 2008 was primarily due to the transfer of certain highly-rated asset backed securities.During the third quarter of 2008, the Corporation determined that it could not obtain a sufficient number of observable inputs in the form of market or broker quotes to substantiate a Level 2 classification. For purposes of impairment testing, nonaccrual loans greater than an established threshold are individually evaluated for impairment.Substantially all of these loans are collateral dependent. A valuation allowance is recorded for the excess of the loan’s recorded investment over the fair value of the collateral less estimated selling costs.This valuation allowance is a component of the Allowance for loan and lease losses.The Corporation generally obtains appraisals to support the fair value of collateral underlying loans subject to this impairment review.Appraisals incorporate measures such as recent sales prices for comparable properties and costs of construction.The Corporation considers these fair values Level 3.For those loans individually evaluated for impairment, a valuation allowance of $67.7 million was recorded for loans with a recorded investment of $507.5 million at September 30, 2008.See discussion of Allowance for Loan and Lease Losses in Critical Accounting Policies. 5. Fair Value Option On January 1, 2008, the Corporation adopted Statement of Financial Accounting Standard No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, Including an Amendment of FASB Statement No. 115 (“SFAS 159”).SFAS 159 permits entities to choose to measure many financial instruments and certain other items generally on an instrument-by-instrument basis at fair value that are not currently required to be measured at fair value.SFAS 159 is intended to provide entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.SFAS 159 does not change requirements for recognizing and measuring dividend income, interest income, or interest expense.The Corporation did not elect to measure any existing financial instruments at fair value at January 1, 2008.However, the Corporation may elect to measure newly acquired financial instruments at fair value in the future. 12 MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2008 & 2007 (Unaudited) 6. Comprehensive Income The following tables present the Corporation’s comprehensive income ($000’s): Three Months Ended September 30, 2008 Before-Tax Tax (Expense) Net-of-Tax Amount Benefit Amount Net income $ 83,138 Other comprehensive income (loss): Unrealized gains (losses) on available for sale investment securities: Arising during the period $ (56,128 ) $ 19,630 $ (36,498 ) Reclassification for securities transactions included in net income (207 ) 72 (135 ) Total unrealized gains (losses) on available for sale investment securities $ (56,335 ) $ 19,702 $ (36,633 ) Net gains (losses) on derivatives hedging variability of cash flows: Arising during the period $ (15,034 ) $ 5,262 $ (9,772 ) Reclassification adjustments for hedging activities included in net income 11,552 (4,043 ) 7,509 Total net gains (losses) on derivatives hedging variability of cash flows $ (3,482 ) $ 1,219 $ (2,263 ) Unrealized gains (losses) on funded status of defined benefit postretirement plan: Arising during the period $ - $ - $ - Reclassification for amortization of actuarial loss and prior service credit amortization included in net income (497 ) 184 (313 ) Total unrealized gains (losses) on funded status of defined benefit postretirement plan $ (497 ) $ 184 $ (313 ) Other comprehensive income (loss) (39,209 ) Total comprehensive income $ 43,929 Three Months Ended September 30, 2007 Before-Tax Tax (Expense) Net-of-Tax Amount Benefit Amount Net income $ 219,939 Other comprehensive income (loss): Unrealized gains (losses) on available for sale investment securities: Arising during the period $ 87,780 $ (33,049 ) $ 54,731 Reclassification for securities transactions included in net income (6,530 ) 2,285 (4,245 ) Total unrealized gains (losses) on available for sale investment securities $ 81,250 $ (30,764 ) $ 50,486 Net gains (losses) on derivatives hedging variability of cash flows: Arising during the period $ (47,259 ) $ 16,541 $ (30,718 ) Reclassification adjustments for hedging activities included in net income (3,855 ) 1,349 (2,506 ) Total net gains (losses) on derivatives hedging variability of cash flows $ (51,114 ) $ 17,890 $ (33,224 ) Unrealized gains (losses) on funded status of defined benefit postretirement plan: Arising during the period $ - $ - $ - Reclassification for amortization of actuarial loss and prior service credit amortization included in net income (560 ) 208 (352 ) Total unrealized gains (losses) on funded status of defined benefit postretirement plan $ (560 ) $ 208 $ (352 ) Other comprehensive income (loss) 16,910 Total comprehensive income $ 236,849 13 MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2008 & 2007 (Unaudited) Nine Months Ended September 30, 2008 Before-Tax Tax (Expense) Net-of-Tax Amount Benefit Amount Net loss $ (164,444 ) Other comprehensive income (loss): Unrealized gains (losses) on available for sale investment securities: Arising during the period $ (87,660 ) $ 30,646 $ (57,014 ) Reclassification for securities transactions included in net income (340 ) 119 (221 ) Total unrealized gains (losses) on available for sale investment securities $ (88,000 ) $ 30,765 $ (57,235 ) Net gains (losses) on derivatives hedging variability of cash flows: Arising during the period $ (23,197 ) $ 8,119 $ (15,078 ) Reclassification adjustments for hedging activities included in net income 29,529 (10,335 ) 19,194 Total net gains (losses) on derivatives hedging variability of cash flows $ 6,332 $ (2,216 ) $ 4,116 Unrealized gains (losses) on funded status of defined benefit postretirement plan: Arising during the period $ - $ - $ - Reclassification for amortization of actuarial loss and prior service credit amortization included in net income (1,553 ) 576 (977 ) Total unrealized gains (losses) on funded status of defined benefit postretirement plan $ (1,553 ) $ 576 $ (977 ) Other comprehensive income (loss) (54,096 ) Total comprehensive income (loss) $ (218,540 ) Nine Months Ended September 30, 2007 Before-Tax Tax (Expense) Net-of-Tax Amount Benefit Amount Net income $ 656,990 Other comprehensive income (loss): Unrealized gains (losses) on available for sale investment securities: Arising during the period $ (314 ) $ (2,241 ) $ (2,555 ) Reclassification for securities transactions included in net income (7,535 ) 2,637 (4,898 ) Total unrealized gains (losses) on available for sale investment securities $ (7,849 ) $ 396 $ (7,453 ) Net gains (losses) on derivatives hedging variability of cash flows: Arising during the period $ (16,943 ) $ 5,930 $ (11,013 ) Reclassification adjustments for hedging activities included in net income (15,091 ) 5,282 (9,809 ) Total net gains (losses) on derivatives hedging variability of cash flows $ (32,034 ) $ 11,212 $ (20,822 ) Unrealized gains (losses) on funded status of defined benefit postretirement plan: Arising during the period $ - $ - $ - Reclassification for amortization of actuarial loss and prior service credit amortization included in net income (1,678 ) 622 (1,056 ) Total unrealized gains (losses) on funded status of defined benefit postretirement plan $ (1,678 ) $ 622 $ (1,056 ) Other comprehensive income (loss) (29,331 ) Total comprehensive income $ 627,659 14 MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2008 & 2007 (Unaudited) 7. Earnings Per Share A reconciliation of the numerators and denominators of the basic and diluted per share computations are as follows (dollars and shares in thousands, except per share data): Three Months Ended September 30, 2008 Income Average Shares Per Share (Numerator) (Denominator) Amount Basic earnings per share: Income from continuing operations available to common shareholders $ 83,138 $ 0.32 Income from discontinued operations - - Net income available to common shareholders $ 83,138 258,877 $ 0.32 Effect of dilutive securities: Stock option, restricted stock and other plans 347 Diluted earnings per share: Income from continuing operations available to common shareholders $ 83,138 $ 0.32 Income from discontinued operations - - Net income available to common shareholders $ 83,138 259,224 $ 0.32 Three Months Ended September 30, 2007 Income Average Shares Per Share (Numerator) (Denominator) Amount Basic earnings per share: Income from continuing operations available to common shareholders $ 173,726 $ 0.66 Income from discontinued operations 46,213 0.18 Net income available to common shareholders $ 219,939 261,491 $ 0.84 Effect of dilutive securities: Stock option, restricted stock and other plans 4,792 Diluted earnings per share: Income from continuing operations available to common shareholders $ 173,726 $ 0.65 Income from discontinued operations 46,213 0.18 Net income available to common shareholders $ 219,939 266,283 $ 0.83 Nine Months Ended September 30, 2008 Income Average Shares Per Share (Numerator) (Denominator) Amount Basic earnings per share: Loss from continuing operations $ (164,444 ) $ (0.63 ) Income from discontinued operations - - Net loss $ (164,444 ) 259,146 $ (0.63 ) Effect of dilutive securities: Stock option, restricted stock and other plans - Diluted earnings per share: Loss from continuing operations $ (164,444 ) $ (0.63 ) Income from discontinued operations - - Net loss $ (164,444 ) 259,146 $ (0.63 ) Nine Months Ended September 30, 2007 Income Average Shares Per Share (Numerator) (Denominator) Amount Basic earnings per share: Income from continuing operations available to common shareholders $ 521,384 $ 2.02 Income from discontinued operations 135,606 0.52 Net income available to common shareholders $ 656,990 258,607 $ 2.54 Effect of dilutive securities: Stock option, restricted stock and other plans 5,555 Diluted earnings per share: Income from continuing operations available to common shareholders $ 521,384 $ 1.97 Income from discontinued operations 135,606 0.52 Net income available to common shareholders $ 656,990 264,162 $ 2.49 15 MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2008 & 2007 (Unaudited) The table below presents the options to purchase shares of common stock not included in the computation of diluted net income per share because the stock options were antidilutive.The calculation of diluted net income per share for the nine months ended September 30, 2008 excludes all stock options outstanding as a result of the reported net loss.(shares in thousands) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Shares 24,165 5,299 29,272 4,954 Price Range $15.36 - $36.82 $33.13 - $36.82 $8.55 - $36.82 $34.98 - $36.82 8. Business Combinations The following acquisition, which was not considered to be a material business combination, was completed during 2008: On January 2, 2008, the Corporation completed its acquisition of First Indiana Corporation (“First Indiana”) based in Indianapolis, Indiana.First Indiana, with $2.1 billion in consolidated assets as of December 31, 2007, had 32 branches in central Indiana which became branches of M&I Marshall & Ilsley Bank on February 2, 2008.Stockholders of First Indiana received $32.00 in cash for each share of First Indiana common stock outstanding, or approximately $530.2 million.Initial goodwill, subject to the completion of appraisals and valuation of the assets acquired and liabilities assumed, amounted to $408.7 million.The estimated identifiable intangible asset to be amortized (core deposits) with a weighted average life of 5.7 years amounted to $33.6 million. The goodwill and intangibles resulting from this acquisition are not deductible for tax purposes. Recently announcedacquisition On October 13, 2008, the Corporation and Taplin, Canida & Habacht, Inc. (“TCH”) announced the signing of a definitive agreement for the Corporation to acquire a majority equity interest in TCH.TCH, based in Miami, Florida, is an institutional fixed income money manager with approximately $7.5 billion of assets under management as of September 30, 2008. The transaction is not expected to have a material impact on the Corporation’s financial results.Substantially all of the initial payment by the Corporation will be comprised of M&I common stock.The transaction is expected to close in the fourth quarter of 2008, subject to regulatory approvals and other customary closing conditions. 9. Investment Securities Selected investment securities, by type, held by the Corporation were as follows ($000's): September 30, December 31, September 30, 2008 2007 2007 Investment securities available for sale: U.S. treasury and government agencies $ 5,567,319 $ 5,824,303 $ 5,268,513 States and political subdivisions 855,642 904,230 902,278 Mortgage backed securities 99,536 118,477 121,754 Other 608,849 595,879 491,629 Total $ 7,131,346 $ 7,442,889 $ 6,784,174 Investment securities held to maturity: States and political subdivisions $ 250,902 $ 373,861 $ 393,434 Other 1,000 1,000 1,000 Total $ 251,902 $ 374,861 $ 394,434 During the second quarter of 2008, $1.6 million of investment securities in the Corporation’s held to maturity portfolio were downgraded.As a result, the Corporation sold these securities, as permitted under Statement of Financial Accounting Standards No. 115, Accounting for Certain Investments in Debt and Equity Securities.The gains associated with this sale were immaterial. 16 MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2008 & 2007 (Unaudited) The following table provides the gross unrealized losses and fair value, aggregated by investment category and the length of time the individual securities have been in a continuous unrealized loss position, at September 30, 2008 ($000’s): Less than 12 Months 12 Months or More Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses U.S. treasury and government agencies $ 1,852,361 $ 47,465 $ 428,847 $ 6,938 $ 2,281,208 $ 54,403 States and political subdivisions 394,040 17,162 137,247 14,471 531,287 31,633 Mortgage backed securities 35,411 2,390 53,142 1,655 88,553 4,045 Other 146,176 66,504 400 64 146,576 66,568 Total $ 2,427,988 $ 133,521 $ 619,636 $ 23,128 $ 3,047,624 $ 156,649 The investment securities in the above table were temporarily impaired at September 30, 2008.This temporary impairment represents the amount of loss that would have been realized if the investment securities had been sold on September 30, 2008.The temporary impairment in the investment securities portfolio is the result of increases in market interest rates since the investment securities were acquired and not from deterioration in the creditworthiness of the issuer.At September 30, 2008, the Corporation had the ability and intent to hold these temporarily impaired investment securities until a recovery of fair value, which may be maturity. For further information, see the “Liquidity and Capital Resources” section in Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10. Loans and Leases The Corporation's loan and lease portfolio, including loans held for sale, consisted of the following ($000's): September 30, December 31, September 30, 2008 2007 2007 Commercial, financial and agricultural $ 15,185,457 $ 13,793,951 $ 13,053,313 Cash flow hedge - (694 ) (1,301 ) Commercial, financial and agricultural 15,185,457 13,793,257 13,052,012 Real estate: Construction 6,612,526 6,691,716 6,735,879 Residential mortgage 7,864,073 7,105,201 6,893,611 Home equity loans and lines of credit 5,053,088 4,413,205 4,304,031 Commercial mortgage 13,071,632 12,002,162 11,760,309 Total real estate 32,601,319 30,212,284 29,693,830 Personal 1,902,123 1,560,573 1,515,177 Lease financing 728,343 730,144 708,205 Total loans and leases $ 50,417,242 $ 46,296,258 $ 44,969,224 11. Financial Asset Sales During 2007 the Corporation opted to discontinue, on a recurring basis, the sale and securitization of automobile loans into the secondary market. The Corporation reviews the carrying values of the remaining retained interests monthly to determine if there is a decline in value that is other than temporary and periodically reviews the propriety of the assumptions used based on current historical experience as well as the sensitivities of the carrying value of the retained interests to adverse changes in the key assumptions.The Corporation believes that its estimates result in a reasonable carrying value of the retained interests. 17 MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2008 & 2007 (Unaudited) Retained interests and other assets consisted of the following ($000’s): September 30, 2008 Interest-only strips $ 5,757 Cash collateral accounts 32,419 Servicing advances 100 Total retained interests $ 38,276 Impairment losses associated with the remaining retained interests, held in the form of interest-only strips and cash collateral accounts, amounted to $2.0 million for the nine months ended September 30, 2008.There were no impairment losses in the third quarter of 2008.The impairment in the nine months ended September 30, 2008 was primarily the result of the differences between the actual credit losses experienced compared to the expected credit losses used in measuring the retained interests. Net trading gains associated with the auto securitization-related interest rate swap were immaterial for the three months ended September 30, 2008.For the nine months ended September 30, 2008, net trading gains associated with the auto securitization-related interest rate swap amounted to $0.8 million. At September 30, 2008, securitized automobile loans and other automobile loans managed together with them, along with delinquency and credit loss information consisted of the following ($000’s): Total Securitized Portfolio Managed Loan balances $ 393,912 $ 476,902 $ 870,814 Principal amounts of loans 60 days or more past due 2,947 1,049 3,996 Net credit losses year to date 5,389 1,268 6,657 12. Goodwill and Other Intangibles The changes in the carrying amount of goodwill for the nine months ended September 30, 2008 were as follows ($000’s): Commercial Banking Community Banking Wealth Management Others Total Goodwill balance as of December 31, 2007 $ 922,264 $ 560,332 $ 114,572 $ 87,777 $ 1,684,945 Goodwill acquired during the period 327,375 81,365 - - 408,740 Purchase accounting adjustments - - 3,340 - 3,340 Reallocation of goodwill - (33,000 ) - 33,000 - Goodwill balance as of September 30, 2008 $ 1,249,639 $ 608,697 $ 117,912 $ 120,777 $ 2,097,025 Goodwill acquired during 2008 included initial goodwill of $408.7 million for the acquisition of First Indiana.Purchase accounting adjustments for Wealth Management represent adjustments made to the initial estimates of fair value associated with the acquisition of North Star Financial Corporation and a reduction due to the divestiture of a component of North Star Financial Corporation.During the second quarter of 2008, management consolidated certain lending activities and transferred the assets and the related goodwill from the Community Banking segment to the National Consumer Lending Division reporting unit, which is a component of Others. 18 MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2008 & 2007 (Unaudited) At September 30, 2008, the Corporation’s other intangible assets consisted of the following ($000’s): Gross Net Carrying Accumulated Carrying Amount Amortization Value Other intangible assets: Core deposit intangible $ 254,228 $ (128,911 ) $ 125,317 Trust customers 11,384 (3,766 ) 7,618 Tradename 1,335 (386 ) 949 Other intangibles 4,147 (1,027 ) 3,120 $ 271,094 $ (134,090 ) $ 137,004 Mortgage loan servicing rights $ 2,570 Amortization expense of other intangible assets for the three and nine months ended September 30, 2008 amounted to $5.7 million and $17.0 million, respectively.For the three and nine months ended September 30, 2007, amortization expense of other intangible assets amounted to $5.1 million and $14.2 million, respectively. Amortization of mortgage loan servicing rights amounted to $0.3 million and $0.9 million in each of the three and nine months ended September 30, 2008 and 2007, respectively. The estimated amortization expense of other intangible assets and mortgage loan servicing rights for the next five annual fiscal years are ($000’s): 2009 $ 21,330 2010 18,054 2011 15,258 2012 13,014 2013 11,074 Statement of Financial Accounting Standards No. 142, Goodwill and Other Intangible Assets, (“SFAS 142”) adopts an aggregate view of goodwill and bases the accounting for goodwill on the units of the combined entity into which an acquired entity is integrated (those units are referred to as Reporting Units).A Reporting Unit is an operating segment as defined in Statement of Financial Accounting Standards No. 131, Disclosures about Segments of an Enterprise and Related Information, or one level below an operating segment. SFAS 142 provides guidance for impairment testing of goodwill and intangible assets that are not amortized.Goodwill is tested for impairment using a two-step process that begins with an estimation of the fair value of a Reporting Unit.The first step is a screen for potential impairment and the second step measures the amount of impairment, if any. Consistent with prior years, the Corporation elected to perform its annual test for goodwill impairment as of June 30, 2008. Other than goodwill, the Corporation does not have any other intangible assets that are not amortized. The stock prices of many financial services companies, including the Corporation, declined during the first half of 2008 as a result of the stress and deterioration in the national residential real estate markets. While the Corporation’s other reporting units did not have indicators of potential goodwill impairment based on the first step, the Commercial and Community Banking segments were subjected to the second step of impairment testing of goodwill. The second step ofthe goodwill impairment test compares the implied fair value of the reporting unit goodwill with the carrying amount of that goodwill.The implied fair value of goodwill is determined in the same manner as the amount of goodwill recognized in a business combination is determined. The fair value of a reporting unit is allocated to all of the assets and liabilities of that unit (including any unrecognized intangible assets) as if the reporting unit had been acquired in a business combination and the fair value of the reporting unit was the price paid to acquire the reporting unit.The excess of the fair value of the reporting unit over the amounts assigned to its assets and liabilities is the implied fair value of goodwill. The allocation process is performed solely for purposes of testing goodwill for impairment.Recognized assets and liabilities and previously unrecognized intangible assets are not adjusted or recognized as a result of that allocation process. 19 MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued September 30, 2008 & 2007 (Unaudited) During the third quarter of 2008, the Corporation completed the second step of the process for the Commercial and Community Banking segments and determined that there was no goodwill impairment. 13. Deposits The Corporation's deposit liabilities consisted of the following ($000's): September 30, December 31, September 30, 2008 2007 2007 Noninterest bearing demand $ 6,359,020 $ 6,174,281 $ 5,558,966 Savings and NOW 13,790,628 13,903,479 14,346,845 CD's $100,000 and over 12,661,354 8,075,691 6,939,786 Cash flow hedge-Institutional CDs 13,766 18,027 8,462 Total CD's $100,000 and over 12,675,120 8,093,718 6,948,248 Other time deposits 5,283,277 4,412,933 4,543,836 Foreign deposits 1,931,557 2,606,943 3,009,867 Total deposits $ 40,039,602 $ 35,191,354 $ 34,407,762 14. Derivative Financial Instruments and Hedging Activities The following is an update of the Corporation’s use of derivative financial instruments and its hedging activities as described in its Annual Report on Form 10-K for the year ended December 31, 2007.There were no significant new hedging strategies employed during the nine months ended September 30, 2008. Trading Instruments and Other Free Standing
